OFFICE   OF    THE     ATTORNEY       GENERAL       OF    TEXAS
                                           AUSTIN



                                                                February 20, 1939


!lonom,bls J. Ii. Jones
County AUditor
Aiohita Palls, Tsxaa                                              A
Dear Sir:                                      Opinion   I::,. O-30
                                               Ho 1 Xn:n    moo       tax     If aupport   *
                                                    oounty
                                                         41 ho         al.




     Imticlo 4478 I?.3. 1925
     and collect       taxes       for   the
     established       nnd


               Article\$             Xov%>ntuLes,             provides in part as fol-
lows 1




     suhit    to such votora at a speciul or regular election
     t1:e ?ropoaitlon    cf ionuin; bonds in such orw.roi;ate
     mount ac uay be desisnnted in said petition            for the
     ostnblichinC     or onlariing    of suoh hoopit:tl.   Lhoncver
     shy such proposition       shall receive a i;iaJority of the
     votes of tho qualified       property tax payera voting at
     euoh el.eotlon,    mid oowim?ionere      court   shall ilstabllsh
     and lialntainsuch hospital and nhalL1 have the following
     povcera
           r
                                                                             I'
         -.
.
                                      .’
        .   ” _
                                                                             ‘.
                  .                                                         i     ,‘
                  ,.                        i                                      ,




    ,

            Hon. J. .R. Jones,             February   20, 1939,   ?a.-e 2


                       “3.   To cn\lae to be aemssed,        levied rind oolleoted,
                       such tflxos upon the real and porso:ir;l property o~;nod
                       in the ccunty ne it ahnll dem neccssnry           to provide the
                       func!s for t!le ::.aintennnce theroof, and for 011 ot:ror
                       necon?ary argcnditures      tliorcfor.”
                          In hydler    ,v. Dorder, 115 S. Y . (2d) 702, error re&ed,
            the nbove ctntute w-ii? hold to ba constitutional         Ln nclthorizln;
        -t::a     ostablish::ient   of a countp hos?itnl.    .‘,B a naccsonr;r co;lponent
            part or the rifiht and poser to ostablieh        the hospItn1,    the ri,:ht
            ; :m also ;:iven to tim corr~~lasionern’ oourt to levy taxes for the
            cmintenance thereof.         ‘hs vnlidlty of such provlslon    rmld Cm?ubtlesa
            follow; t:le validity     of the statute authorizing     the conotluotion
            of the hoo:litnl.
                               8, seation 9, Cmstitution
                            hrtiale                          of ‘Lexris, provic~es
            that “no ooun.ty, city or tom shall levy &or0 than %Sg for city
            or county purpOsOs.n And Article     2352, Revised Civil ;tatutes,
            f~llowa the swe \tith the grovision!,bat    “said cwrt    (oo:~:~isaionars)
            sknll hive the power to levy and collect     a tax for county gur?oses
            not to exceed 25# on the $100.00 valuation.
                       Tha lavy of a tax for county purposes t::~lild inolude the
            li3vy of a tax to itillillt.niIl the3 .hoopltal.     In that view, therefore,
            your question is given an affimiative            nnnrier.

                        TIml;ovor, your attention  3s called to t~?e 1l:tit of 256 on
            the zlOO.00 valuation     for oounty purposes,   :lnd 1~6vo.a16 ;;mtiln
            t,>nt no tax can be levied for the rnaintennnce, of the hosplt&l. Afoh
            v~ould !lave the effect   of 6wallln:: the levy for genernl ptirpo~:‘es
            to exceed the 25$ limit.
                                                                     Your8 rory        truly




                                                                                  Olenn H. Lewis
                                                                                       Aesistant